UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-7945 DELUXE CORPORATION (Exact name of registrant as specified in its charter) Minnesota 41-0216800 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3680 Victoria St. N., Shoreview, Minnesota 55126-2966 (Address of principal executive offices) (Zip Code) (651) 483-7111 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). þ Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerþ Accelerated filer o Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesþ No The number of shares outstanding of registrant’s common stock, par value $1.00 per share, at April 26, 2011 was 51,416,732. PART I − FINANCIAL INFORMATION Item 1. Financial Statements. DELUXE CORPORATION CONSOLIDATED BALANCE SHEETS (in thousands, except share par value) (Unaudited) March 31, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Trade accounts receivable (net of allowances for uncollectible accounts of $4,065 and $4,130, respectively) Inventories and supplies Deferred income taxes Funds held for customers Other current assets Total current assets Long-Term Investments (including $2,309 and $2,283, respectively, of investments at fair value) Property, Plant, and Equipment (net of accumulated depreciation of $340,086 and $338,419, respectively) Assets Held for Sale Intangibles (net of accumulated amortization of $428,440 and $413,412, respectively) Goodwill Other Non-Current Assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Accrued liabilities Short-term debt — Total current liabilities Long-Term Debt Deferred Income Taxes Other Non-Current Liabilities Commitments and Contingencies (Notes 10, 11 and 14) Shareholders’ Equity: Common shares $1 par value (authorized: 500,000 shares; outstanding: 2011 – 51,395; 2010 – 51,338) Additional paid-in capital Retained earnings Accumulated other comprehensive loss (48,453 ) (50,012 ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See Condensed Notes to Unaudited Consolidated Financial Statements 2 DELUXE CORPORATION CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share amounts) (Unaudited) Quarter Ended March 31, Revenue $ $ Cost of goods sold, including restructuring charges Gross Profit Selling, general and administrative expense Net restructuring charges (reversals) (243 ) Net gain on sale of facility (110 ) — Operating Income Loss on early debt extinguishment (6,995 ) — Interest expense (12,038 ) (10,535 ) Other income (expense) (356 ) Income Before Income Taxes Income tax provision Income from Continuing Operations Net Loss from Discontinued Operations — (399 ) Net Income $ $ Basic Earnings per Share: Income from continuing operations $ $ Net loss from discontinued operations — (0.01 ) Basic earnings per share Diluted Earnings per Share: Income from continuing operations $ $ Net loss from discontinued operations — (0.01 ) Diluted earnings per share Cash Dividends per Share $ $ Total Comprehensive Income $ $ See Condensed Notes to Unaudited Consolidated Financial Statements 3 DELUXE CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Quarter Ended March 31, Cash Flows from Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities of continuing operations: Net loss from discontinued operations — Depreciation Amortization of intangibles Amortization of contract acquisition costs Deferred income taxes Employee share-based compensation expense Loss on early debt extinguishment — Other non-cash items, net Changes in assets and liabilities, net of effect of acquisition: Trade accounts receivable Inventories and supplies ) Other current assets ) ) Non-current assets Accounts payable ) ) Contract acquisition payments ) ) Other accrued and non-current liabilities ) ) Net cash provided by operating activities of continuing operations Cash Flows from Investing Activities: Purchases of capital assets ) ) Payment for acquisition — ) Purchases of customer lists — ) Proceeds from sales of marketable securities — Other 41 ) Net cash used by investing activities of continuing operations ) ) Cash Flows from Financing Activities: Net payments on short-term debt ) ) Payments on long-term debt, including costs of debt reacquisition ) — Proceeds from issuing long-term debt — Payments for debt issue costs ) ) Change in book overdrafts ) ) Proceeds from issuing shares under employee plans Excess tax benefit from share-based employee awards Payments for common shares repurchased ) — Cash dividends paid to shareholders ) ) Net cash used by financing activities of continuing operations ) ) Effect of Exchange Rate Change on Cash Net Change in Cash and Cash Equivalents Cash and Cash Equivalents: Beginning of Period End of Period $ $ See Condensed Notes to Unaudited Consolidated Financial Statements 4 DELUXE CORPORATION CONDENSED NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Note 1: Consolidated financial statements The consolidated balance sheet as of March 31, 2011, the consolidated statements of income for the quarters ended March 31, 2011 and 2010 and the consolidated statements of cash flows for the quarters ended March 31, 2011 and 2010 are unaudited. The consolidated balance sheet as of December 31, 2010 was derived from audited consolidated financial statements, but does not include all disclosures required by generally accepted accounting principles (GAAP) in the United States of America. In the opinion of management, all adjustments necessary for a fair statement of the consolidated financial statements are included. Adjustments consist only of normal recurring items, except for any discussed in the notes below. Interim results are not necessarily indicative of results for a full year. The consolidated financial statements and notes are presented in accordance with instructions for Form 10-Q, and do not contain certain information included in our consolidated annual financial statements and notes. The consolidated financial statements and notes appearing in this report should be read in conjunction with the consolidated audited financial statements and related notes included in our Annual Report on Form 10-K for the year ended December 31, 2010 (the “2010 Form 10-K”). Note 2: Supplemental balance sheet information Inventories and supplies – Inventories and supplies were comprised of the following: (in thousands) March 31, December 31, Raw materials $ $ Semi-finished goods Finished goods Total inventories Supplies, primarily production Inventories and supplies $ $ Marketable securities – Available-for-sale marketable securities included within funds held for customers and other current assets were comprised of the following: March 31, 2011 (in thousands) Cost Gross unrealized gains Gross unrealized losses Fair value Corporate investments: Money market securities $ $
